United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3604
                                   ___________

Gene K. Chapman,                     *
                                     *
            Petitioner,              *
                                     *
      v.                             *
                                     * Petition for Review of an
United States Department of Labor,   * Order of the United States
                                     * Department of Labor Administrative
            Respondent,              * Review Board.
                                     *
Heartland Express of Iowa,           *     [UNPUBLISHED]
                                     *
            Respondent–Intervenor    *
            on Appeal.               *
                                ___________

                             Submitted: March 23, 2004

                                 Filed: April 1, 2004
                                  ___________

Before FAGG, BEAM, HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


      Gene Chapman, a former employee driver of Heartland Express of Iowa,
appeals from the final order of the United States Department of Labor Administrative
Review Board, which adopted the Administrative Law Judge's decision that
Heartland did not discriminate in violation of the Surface Transportation Assistance
Act (STAA) when it terminated Chapman's employment.

       We have reviewed the record before us, the parties' submissions on appeal, as
well as the applicable law and we conclude that the agency's decision is supported by
substantial evidence. Simon v. Simmons Foods, Inc., 49 F.3d 386, 389 (8th Cir.
1995) ("Our review of the Secretary's order is controlled by the Administrative
Procedure Act under which an agency decision will be set aside if it is unsupported
by substantial evidence or is arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with the law."). Because we have nothing to add to the analysis
already conducted, we affirm without additional discussion. See 8th Cir. R. 47B.

                        ______________________________




                                          -2-